NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

CAMILLE M. CAESAR,
Petitioner,

V.

DEPARTMENT OF COMMERCE,
Respondent.

2012-3125

Petition for review of the Merit Systems Protection
Board in case no. DC0752100394-I-1.

ON MOTION

ORDER

Camille M. Caesar moves without opposition for a 60-
day extension of time, until November 20, 2012, to file her
principal brief.

Upon consideration thereof,

IT Is ORDERED THAT:

CAMILLE CAESAR V. COMMERCE 2

The motion is granted.

FoR THE CoURT

AUG  2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Hillary A. Stern, Esq.

Edward H. Passman, Esq.
s27

D
U.S. COUR`FE)|F§\PPEALS FOR
THE FEDERAL C|RCU|T
AUG 2 4 2012

JAN HOBBA|.Y
` CLERK